DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

Claims 9-20 are non-elected. 
Applicant did not provide information disclosure statement. 
Claims 1-8, and 21-32 are pending
This is a final rejection with respect to Applicant’s amendments filed 7/22/22.


Response to Arguments
35 USC 101
Applicant's arguments filed 7/22/2022 with respect to 35 USC 101 have been fully considered but they are not persuasive. The rejection is maintained. 

	




Applicant argues on page 10 

	In this regard, it is respectfully submitted that the above-mentioned emphasized features (directed to details of obtaining specific performance requirements, details of the wireless service being implemented via use of a Software Defined Networking (SDN) controller instantiating one or more virtual network functions, and details of the enablement of the performance requirements) do not simply recite an abstract idea of the grouping of mental process type. Rather, it is respectfully submitted that these specifically claimed features (directed to details of obtaining specific performance requirements, details of the wireless service being implemented via use of a Software Defined Networking (SDN) controller instantiating one or more virtual network functions, and details of the enablement of the performance requirements) render the claims as not abstract.

	Examiner respectfully disagrees. 

The claim limitations states facilitating, by the processing system, provision of a wireless service using the network slice to the customer during the first time period in accordance with the specification and the first bid price if the first bid price meets or exceeds the first equilibrium value. This limitation is broad and Examiner interprets this to mean providing a wireless service to the customer using the network slice. This limitation can be done without the use of a computer such as by verbally telling a customer that they are being provided a wireless service, or writing and informing a customer that they are being provided a wireless service. The claim goes on to explain how the wireless service is implemented by a SDN, but this is merely an additional element of the claimed invention. The Software Define Network (i.e.  computer environment) is invoked as a tool to implement instructions of the abstract idea and it merely limits the abstract idea in a field of use/particular technology which does not provide practical application/significantly more to the abstract idea (MPEP 2106.05 (f) & (h)). 

Applicant argues on page 10 
Further, with regard to Step 2A, Prong 2, it is respectfully submitted that these specifically claimed features (directed to details of obtaining specific performance requirements, details of the wireless service being implemented via use of a Software Defined Networking (SDN) controller instantiating one or more virtual network functions, and details of the enablement of the performance requirements) result in integration into a practical application.

Examiner respectfully disagrees. 

The Applicant has not provided any rationale as to why the claimed features integrate the abstract idea into a practical application. The Applicant merely makes a conclusory statement. In addition, the step of obtaining specific performance requirements  falls in the abstract idea step of receiving information and is not considered an additional element to integrate into the practical application. In addition, The Software Define Network (i.e.  computer environment) is invoked as a tool to implement instructions of the abstract idea and it merely limits the abstract idea in a field of use/particular technology which does not provide practical application/significantly more to the abstract idea (MPEP 2106.05 (f) & (h)). 


	 
	Applicant argues on page 10 

Moreover, with regard to Step 2B, it is respectfully submitted that these specifically  claimed features ( directed to details of obtaining specific performance requirements, details of the wireless service being implemented via use of a Software Defined Networking (SDN) controller instantiating one or more virtual network functions, and details of the enablement of the performance requirements) provide for an inventive concept.

Examiner respectfully disagrees. 

The Applicant has not provided any rationale as to why the claimed features provide an inventive concept. The Applicant merely makes a conclusory statement. In addition, the step of obtaining specific performance requirements  falls in the abstract idea step of receiving information and is not considered an additional element to provide an inventive concept. In addition, The Software Define Network (i.e.  computer environment) is invoked as a tool to implement instructions of the abstract idea and it merely limits the abstract idea in a field of use/particular technology which does not provide practical application/significantly more to the abstract idea (MPEP 2106.05 (f) & (h)). 

35 USC 103
Applicant’s arguments, filed 7/22/2022, with respect to 35 USC 103 have been fully considered and are persuasive. The Examiner has withdrawn 35 USC 103 rejection.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-8, and 21-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-8, and 21-32  are directed to the statutory category of a method, device, and non-transitory machine readable medium.

Regarding step 2A-1, Claims 1-8, and 21-32 recite a Judicial Exception. Exemplary independent claim 1 and similarly claims 21 and 29 recite the limitations of
Obtaining… a specification for a network slice, wherein the specification includes performance requirements comprising a maximum number of subscribers in a connected state, a maximum allowed throughput per subscriber, a maximum number of traffic flows per subscriber, or any combination thereof; determining… a first equilibrium value for a first time period for the network slice; receiving…a first bid price for the network slice for the first time period from a customer; comparing…the first equilibrium value to the first bid price; and facilitating … provision of a wireless service using the network slice to the customer during the first time period in accordance with the specification and the first bid price if the first bid price meets or exceeds the first equilibrium value, 

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of defining/receiving data, determining/comparing data, and facilitating. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example, but for the language of a processor, the claims are merely data manipulation steps of defining a specification, determining a value, receiving bids, comparing the bids to the value, and providing a service after the comparing. These are merely steps carried out in an auction, and an auction can be done without the use of a computer. 

The claims deal with auctions which fall in the abstract idea grouping of methods of organizing human activity ((business relations) managing personal relationships or interactions between people). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of processor, memory, SDN, processing system, virtual network, machine learning algorithm, and non-transitory machine readable medium. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe how the equilibrium value is calculated. In another example, the dependent claims describe how the bid prices are calculated such as from historical data or using a machine learning algorithm. 

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
method, however method is not considered an additional element. 
Claim 1 further recites processing system, SDN, and virtual network
Claim 8 and 28 state machine learning algorithm
Claim 21 recites device, processor, memory, SDN, and virtual network 
Claim 29 recites non-transitory machine readable medium, processor, 

When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general purpose computer as seen in para 0054, 0057, and 0069.  

When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para 0054, 0057, and 0069. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-8 and 21-32 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.

GANGULI et al. (20200257566) Discloses communication data flows for allocating a network slice that may be performed by the controller compute device

Chen et al. (20200106680) Discloses  network slice arrangement method and device. 
Paul et al. (20110276447 A1) Discloses a method and a system for providing at least one communications service to one or more service providers by a communications service provider. Communications capabilities of the communications service provider are sliced into a plurality of virtual slices and each of the plurality of virtual slices is configured for a different service provider from among the one or more service providers. 

Marinho et al. (20210360401) Discloses systems and methods of configuring, managing and ensuring security compliance of Virtual Network Slices that transit through physical networks, virtual networks (SDN), cloud networks, radio access networks, service provider networks, and enterprise networks are identified.

Li (20170180213) Discloses A cloud computing platform OpenStack is an open-source infrastructure as a service (IaaS) cloud computing platform, which may allow anyone to establish and provide a cloud computing service… openstack may send management and control information of a virtual network to a software defined network (SDN) controller by using a Neutron application program interface (API), so as to implement virtual network slicing, and complete automatic orchestration of a physical network with virtual computation and storage. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MUSTAFA IQBAL/Examiner, Art Unit 3683